Citation Nr: 0424332	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  00-11 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
right knee disorder.  

2.  Entitlement to a separate compensable rating for right 
knee scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1996 to July 1997.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, which granted 
a temporary total rating for the veteran's service-connected 
right knee disorder for a period of post-surgical 
convalescence effective May 28, 1999, and a 20 percent rating 
from August 1, 1999.  In January 2001, the RO increased the 
rating for the right knee disorder to 30 percent, effective 
August 1, 1999.  A subsequent rating action granted a 
temporary total rating for convalescence following surgery 
from September 29, 2000 through November 2000.  The 30 
percent rating was restored effective December 1, 2000.  The 
veteran testified at a hearing before a hearing officer at 
the RO in November 2000.  He has moved to Texas, and his 
claims file is now in the jurisdiction of the Waco, Texas RO.  
In April 2003, the Board remanded the case for additional 
development. 

The matter of entitlement to a separate compensable rating 
for right knee scars is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  You will 
be notified if any action is required on your part.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by arthritis with limitation of motion, but with 
extension possible to 0 degrees, and flexion not limited to 
less than 119 degrees, even with the factors of pain/fatigue 
considered; more than moderate instability is not shown.  


CONCLUSION OF LAW

A combined rating in excess of 30 percent (based on a 
formulation of 20 percent for instability and 10 percent for 
arthritis with limitation of motion) is not warranted for the 
veteran's service connected right knee disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 5261 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.  

By numerous rating decisions, the June 2000 statement of the 
case (SOC), numerous supplemental SOCs, and various VA 
correspondence including a May 2003 letter, the veteran has 
been advised of the controlling law and regulations and 
specifically advised of the criteria for an increased rating. 
These documents also clearly explained to the veteran his and 
VA's respective responsibilities in the development of the 
claim.  Furthermore, by these documents, at his November 2003 
hearing, and in the April 2003 Board remand, the veteran has 
been informed that he should submit, or seek VA's help in 
obtaining, any evidence that may be pertinent to his claim.  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Regarding timing of 
notice, while the notice did not precede initial AOJ 
adjudication in this matter, the notice was prior to the last 
review and certification of the claim to the Board.  (And 
notice prior to the initial determination obviously would not 
have been possible, as the decision preceded enactment of the 
VCAA.)

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  
Specifically, VA has obtained all records of VA medical 
treatment, and the veteran has not identified any other 
evidence with any specificity, so as to enable further 
development.  Furthermore, VA arranged for a September 2003 
VA examination to assess the veteran's right knee disability.  
The evidence of record is sufficient to address the matter at 
hand.  VA's notice and assistance obligations are met.  No 
further notice or assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5103(a).  He is not prejudiced by 
the Board's proceeding with appellate review.

II.  Factual Background

The veteran injured the anterior cruciate ligament (ACL) of 
his right knee during service and underwent ACL 
reconstruction with debridement of partial-thickness lateral 
meniscal tear in February 1997.  

A December 1997 rating decision granted service connection 
for the right knee disability, rated 10 percent based on 
slight instability. 

On VA examination in October 1999, it was noted that a May 
1999 right knee arthroscopy revealed severe chondral damage 
on the lateral femoral condyle, grade I, II, and III damage 
throughout his knee, and medial and lateral meniscal tears 
(which were debrided).  Post-surgical findings included 
moderate degenerative joint disease, locking, grinding 
swelling, soreness, pain, crepitus, and diminished range of 
motion (from 2 to 100 degrees).   

Findings on VA examination in July 2000 included stable 
cruciate and collateral ligaments, pain, no crepitation, and 
no effusion.  Range of motion was noted to be from 0 to 120 
degrees.  The impression was that right knee functional 
impairment was moderate, with additional impairment in terms 
of lost range of motion  of approximately 10 to 15 degrees of 
flexion 

In September 2000 the veteran had surgery to repair a right 
knee lateral femoral condyle osteochondral defect.  Post-
operative diagnostic examination revealed that the medial and 
lateral collateral ligaments were stable as was the posterior 
cruciate ligament.

On the most recent VA examination in September 2003, it was 
noted that since his September 2000 surgery, the veteran has 
noted frequent catching of the knee in full extension and 
pain posterior to the patellar ligament in the popliteal 
fossa.  He also reported a sense of weakness of the knee, 
stiffness, and occasional swelling after prolonged standing.  
He had not had flares of joint symptoms; did not use braces, 
crutches, canes or corrective shoes; and had not had episodes 
of dislocation or recurrent subluxation.  He worked as a 
manager in a family-owned restaurant.  He indicated that he 
missed about 12 work- days during the past year because of 
knee pain.  He reported an inability to run, jump, or squat.  
Physical examination revealed that the veteran had a normal 
gait, with a normally aligned right lower limb.  The examiner 
noted multiple arthroscopy portal scars and indicated that 
there was no laxity of the collateral or cruciate ligaments 
of the knee.  Lachman's and McMurray's signs were absent, and 
the drawer sign was negative.  Mild crepitation was noted 
with the patellar grind test at full extension of the knee 
but no crepitation on active knee motion.  There was no 
atrophy of the thighs or calves.  Active range of motion of 
the right knee was from 0 to 119 degrees.  X-rays of the 
right knee showed squaring of the medial joint line with 
small osteophytes projecting from the medial femoral condyle 
and at the lateral patellofemoral margin.  There was also 
some narrowing of the lateral patellofemoral joint space.  
The diagnosis was traumatic arthritis manifested by knee 
pain, mild limitation of knee motion, and characteristic 
radiographic changes, with absence of the medial and lateral 
menisci (described as partial, acquired, surgical).   

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by  
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate  
II.  

Limitation of leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. §  
4.71a, Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, and 20 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Code 5261.

Here, the veteran's right knee disability has been rated for 
some time as 30 percent disabling under 38 C.F.R. § 4.71a, 
Code 5257, (pertaining to recurrent subluxation or lateral 
instability of the knee).  Current medical findings, however, 
do not show that there is more than moderate instability of 
the right knee.  Hence, the veteran's right knee disability 
does not satisfy the criteria for a rating in excess of 20 
percent under Code 5257.   

The right knee disability may also be rated under other 
criteria.  VA General Counsel Opinions VAOPGCPREC 23-97 (July 
1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide 
guidance on when separate ratings for knee disability may be 
assigned under the limitation of motion codes in addition to 
ratings under Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when the reported limitation of 
motion of knee motion is compensable or (under Code 5003), 
when there is X-ray evidence of arthritis together with a 
finding of painful motion.

The most recent VA examination reveals that the nature of the 
right knee symptoms is such that the disability warrants a 
separate rating for arthritis with limitation of motion.  
Since the veteran has X-ray evidence of arthritis with 
noncompensable (but painful) motion limitation (from 0 to 119 
degrees), a 10 percent rating is warranted.  To warrant a 
rating in excess of 10 percent for motion limitation, there 
would have to be evidence showing that flexion is limited to 
30 degrees or extension to 15 degrees.  See 38 C.F.R. § 
4.71a, Codes 5003, 5260, 5261.  Limitation of knee motion to 
such degree is not shown.  Consequently, a rating greater 
than 10 percent for arthritis with limitation of motion is 
not warranted.  Even considering whether the right knee 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the knee is used 
repeatedly over a period of time, (See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45), the 
medical evidence of record does not support a higher rating 
based limitation of motion.  [It is noteworthy than the 10 
percent rating assigned for arthritis with limitation of 
motion is premised on painful motion, as the degree of actual 
limitation of motion shown is noncompensable.]  No 
examination has shown that pain limits function to the degree 
required to establish a higher rating.  

As the medical findings do not support a rating greater than 
20 percent under Code 5257 or a rating in excess of 10 
percent based on limitation of motion (Codes 5260 and 5261), 
a combined rating for right knee disability in excess of 30 
percent is not warranted. 

The credible evidence establishes that the right knee 
disorder is not more than 30 percent disabling under any 
diagnostic code formulation.  As the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert  v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

A rating in excess of 30 percent for a right knee disability 
is denied.


REMAND

In an August 2004 informal hearing presentation, after the 
previous development was completed, the veteran's service 
representative indicated that the veteran's right knee 
surgical scars have not be evaluated or rated.  VA 
examination in September 2003 noted the presence of multiple 
arthroscopy portal scars, but provided no commentary on the 
nature and severity of any resulting disability - including 
pain or tenderness.  Consequently, further development is 
needed before the matter of a separate compensable rating for 
right knee scars may be addressed.

Accordingly, the case is REMANDED for the following:

1.  The RO must continue to ensure that 
all VCAA notice obligations are satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent.  The veteran and his 
representative should be afforded the 
opportunity to respond.

2.  The RO should arrange for the veteran 
to be afforded a VA examination to 
ascertain the ascertain the nature and 
severity of any disability resulting from 
right knee scars.  The veteran's claims 
folder must be available to, and reviewed 
by the examiner.  The examiner should: 
identify the dimensions of the scars; 
indicate whether they are tender and 
painful, deep, adherent, unstable, poorly 
nourished, or given to ulceration; and 
note whether they cause any limitation of 
body function (and if so, to what 
extent).  The examiner should explain the 
rationale for any opinion given.  

3.  The RO should then readjudicate the 
matter of entitlement to a separate 
compensable rating for right knee scars.  
If the benefit sought remains denied, the 
RO should issue an appropriate statement 
of the case and provide the veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



